   8:20-cr-00076-LSC-SMB Doc # 18 Filed: 06/26/20 Page 1 of 1 - Page ID # 31



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:20CR76

       vs.
                                                                  ORDER
DARELL JONES.

                     Defendant.


This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[17]. Counsel needs additional time to conclude investigation and confer with client. For
good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [17] is granted, as
follows:

      1. The jury trial, now set for July 7, 2020, is continued to September 22, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and September 22, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 26th day of June 2020.

                                          BY THE COURT:

                                          s/Susan M. Bazis
                                          United States Magistrate Judge
